Citation Nr: 0021156	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-14 108	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Whether the achievement of the veteran's vocational goal is 
reasonably feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant and his custodial payee


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 
decision by the RO's Vocational Rehabilitation and Counseling 
Officer.


REMAND

In December 1997, the RO granted service connection for PTSD 
and assigned a 100 percent disability rating, effective from 
December 1996.  Based on findings of a March 1997 VA 
psychiatric examination, the RO proposed to later address 
whether the veteran was competent to handle the disbursement 
of funds.  In September 1998, the RO determined the veteran 
was not competent to handle disbursement of funds.  The 
record demonstrates the veteran receives Social Security 
Administration (SSA) disability benefits and has been 
assigned a custodial payee.

According to the record, in January 1998, the veteran filed a 
claim for vocational rehabilitation services.  He indicated 
he was interested in enrolling in a restaurant management 
program.  In support of his claim, he submitted a March 1998 
letter from his treating psychiatrist, Mark S. Friedlander, 
M.D.  In this letter, Dr. Friedlander stated he had treated 
the veteran since March 1997 and that the veteran had 
attended sessions regularly with himself and also with a Dr. 
Ronald Coleman.  He stated that with a reasonable degree of 
medical certainty the veteran was in control and could 
generally be considered to be stable.  He stated the veteran 
was compliant with medication and follow-up treatment.  He 
reported it was his opinion that it would be more therapeutic 
for the veteran to attend a school full-time for training, 
than it would for him to be in a program of therapy.  In May 
1998, Katherine M. Gunn, MA, CAC, the veteran's therapist, 
stated the veteran was in control and stable.  She reported 
that from September 1997 to December 1997, the veteran 
participated in her program.  She related the veteran would 
benefit from the training offered.  Her opinion was that the 
training would be therapeutic for the veteran.

In March 1998, a counseling psychologist from the Vocational 
Rehabilitation and Counseling (VR & C) Division determined 
the veteran's service-connected PTSD created an employment 
handicap by seriously impeding his vocational ability.  He 
stated the veteran was considered to have a serious 
employment handicap.  The veteran was found eligible to use 
vocational rehabilitation benefits but he was declared 
medically infeasible at this time due to the nature and 
severity of his condition and also because of his lack of a 
treatment program.

In May 1998, the veteran offered testimony in support of his 
claim for vocational rehabilitation benefits.  A counseling 
psychologist from the VR & C Division conducted the hearing.  
He determined that the veteran should be referred back to 
counseling to address his medical feasibility and vocational 
potential.  He also determined that a more thorough 
evaluation should be requested to determine vocational 
potential and medical feasibility.  In July 1998, the veteran 
was re-evaluated.  It was determined that the veteran needed 
an extended evaluation period at Moss Rehabilitation Center.  
After such period of evaluation, the veteran would be 
returned to counseling to determine his vocational potential.  
Thereafter, a review of the results of the extended 
evaluation would be accomplished.

In August 1998, the VR & C Division requested that the 
veteran complete and return a release of information form for 
the purpose of completing his vocational evaluation.  The 
veteran was informed that if he did not respond, it would be 
concluded that he was not interested in participating in the 
program.

James Irvin, M.D. submitted a statement in August 1998 to the 
effect that the veteran's participation in a restaurant 
school (training program) would be incompatible with his 
severe PTSD.  

In September 1998, the counseling psychologist wrote the 
veteran and informed him that his Chapter 31 VR & C services 
had been discontinued, effective September 1998.

Particularly in light of Wing v. West, 11 Vet.App. 98 (1998), 
the instant case presents a few problems pertaining to the 
veteran's change in status and his declination of services.  
The veteran has not been given adequate notice of the 
procedural steps pertaining to the administration and 
discontinuance of vocational and rehabilitation services.  It 
appears that the veteran, by not completing his extended 
evaluation period, has not fully cooperated with the VR & C 
Division.  VA regulation requires that the veteran cooperate.  
VA regulation also requires that the veteran must be informed 
of his responsibility for satisfactory conduct and 
cooperation prior to any adverse action.  The file does not 
demonstrate the veteran was informed of his responsibility 
and he has not be informed of the consequences for any 
failure to cooperate.  The veteran must be informed that if 
he does not cooperate in the initiation or completion of the 
initial evaluation or the extended evaluation (after a 
counseling psychologist makes a reasonable effort to secure 
his cooperation) the Counseling Psychologist will suspend the 
initial or extended evaluation and could ultimately terminate 
the evaluation and planning status or the extended evaluation 
due to failure to cooperate.  In addition, the veteran must 
be informed of any suspension of an initial evaluation, the 
reasons for this action, and the steps necessary to resume 
the evaluation.  

The Board notes that the veteran is rated 100 percent for the 
service-connected PTSD.  If a veteran has a service-connected 
disability rated 50 percent or more disabling, before the 
veteran can be placed on discontinued status, the VR & C 
officer must conduct a special review of the proposed 
discontinued action.  Such was not accomplished in the 
instant case.

To summarize the above, prior to an adjudication on whether 
the achievement of the veteran's vocational goal is 
reasonably feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, the RO must 
address:  what explanation of the purpose of the initial 
evaluation was provided to the veteran and how the veteran 
was informed of any suspension of the initial evaluation, the 
reasons for the suspension, and the steps necessary to resume 
the initial evaluation (38 C.F.R. § 21.50(e)); how the 
veteran was informed of his responsibility for satisfactory 
conduct and cooperation (38 C.F.R. § 21.362(b)); what 
reasonable counseling efforts have been made (38 C.F.R. 
§ 21.364(a)); what change in status have been made (38 C.F.R. 
§ 21.180-.198); what notification of any such change he had 
received (38 C.F.R. §§ 21.180(d), 21.420); and the 
applicability of special review and any actions taken under 
that provision (38 C.F.R. § 21.198(b)(7)).  Wing v. West, 11 
Vet. App 98 (1998)

In an April 1998 report of contact a VR & C counselor stated 
that he talked with the veteran's psychiatrists, Dr. Ronald 
Coleman and Dr. Friedlander, and asked them if employment and 
training in the restaurant management field would be in the 
best interest of the veteran.  The VR & C counselor stated 
that the doctors thought the veteran was employable but that 
the stressful environment of restaurant management would not 
be in the best interest of the veteran.  The counselor 
reported he asked for statements from these doctors.  
However, the Board observes that no statements to this effect 
are associated with the claims file.  An attempt should be 
maid to obtain these statements regarding the feasibility of 
the veteran's vocational goals.

Given the facts in the instant case, the veteran should be 
scheduled for another VA psychiatric examination to determine 
the current severity of the service-connected PTSD and its 
impact on his ability to achieve his vocational goal.  

Lastly, the Board notes the veteran receives ongoing 
psychiatric treatment due to PTSD.  However, recent 
outpatient treatment reports are not of record.  These 
records should be obtained and associated with the claims 
file.  Murincsak v. Derwinski, 2 Vet.App. 363  (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA psychiatric treatment since 1997.  
Complete clinical records of all such 
treatment, including reports from Dr. 
Ronald Coleman and Dr. Friedlander, not 
already on file should be obtained.  The 
veteran should be given an opportunity to 
submit any statements from Dr. Coleman 
and Dr. Friedlander regarding the 
feasibility of his vocational goal.

2.  Thereafter, the veteran should be 
scheduled for a comprehensive psychiatric 
examination to assess current feasibility 
for vocational rehabilitation training.  
The psychiatrist should specifically 
address the impact the veteran's PTSD has 
on his ability to pursue training and 
employment in the restaurant management 
field.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

3.  In scheduling the above examination, 
the veteran must be informed of the 
pertinent VA regulations requiring his 
cooperation, 38 C.F.R. 21.50, 21.184, 
21.362, 21.364, and the necessity that he 
cooperate.  He should be informed that if 
he fails to cooperate, vocational 
rehabilitation benefits will not be 
available to him.

4.  After the foregoing, the veteran 
should be scheduled for an evaluation 
with a VR & C psychologist for the 
purpose of determining whether 
achievement of a vocational goal is 
feasible at this time.

5.  Prior to adjudicating the veteran's 
claim, all procedural steps as outlined 
in Wing v. West, 11 Vet. App. 98 (1998) 
and noted in this remand must have been 
followed and documented in the claims 
file.  If the determination is adverse to 
the veteran, he should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




